Title: To James Madison from John S. Barbour, 29 May 1818
From: Barbour, John S.
To: Madison, James


Dear Sir
Culpeper May 29th. 1818
As an opportunity presents itself of writing you I embrace it to give you what information I possess relative to the Chancery Suit. Upon my arrival in Fredericksburg it was disclosed thro the papers filed in the cause that a recent Sale of the mortgaged premises had brought into existence new interests which it became necessary to protect, and upon a suggestion of that fact by the opposite counsel, the Chancellor permitted the Sub-tenants to put in answers so as to guard from encroachment whatever rights they have recently acquired. And a rule of practise which the courts of Chancery have adopted for their Government, is that no cause shall be set down for a final decree until the lapse of Six months after filing the answer. Thus a new delay is created in consequence of the change which could neither be foreseen or controuled. With a View however to assure you ultimate indemnity & to obviate any injury which might result from this procrastination, I moved of the court an order, injoining whatever rents the Sub tenants might now or hereafter owe, for your benefit, which order was instantly granted. Most Respectfully yrs
Jno: S. Barbour
